Citation Nr: 9918909	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin condition of the feet, claimed as tropical ulcers.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of August 1996 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1996, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for foot problems.  In 
February 1997, the RO granted service connection for PTSD and 
evaluated the disorder as 10 percent disabling.  The veteran 
has perfected appeals of the denial of service connection for 
foot problems and also for the initial 10 percent evaluation 
for the service-connected PTSD.  By decision dated in 
February 1999, the RO increased the disability evaluation 
assigned for the PTSD to 30 percent.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The Board denied service connection for a foot disorder 
diagnosed as recurrent vesicular dermatitis in a July 1989 
decision.

2.  The evidence added to the record since the July 1989 
decision of the Board does not bear directly and 
substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1989 determination, 
wherein the Board denied service connection for a foot 
disorder diagnosed as recurrent vesicular dermatitis, is not 
new and material, and the claim for service connection is not 
reopened.  38 U.S.C.A §§ 5108, 7104(a), (b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the July 1989 
decision wherein the Board denied the claim of entitlement to 
service connection for recurrent vesicular dermatitis of the 
feet is reported below.  

The only service medical record included in the claims file 
was a computer printout by the Office of the Surgeon General, 
Department of the Army, which showed that the veteran was 
admitted for treatment at a medical center in December 1944.  
The diagnoses at that time were furunculosis and 
dermatophytosis.  

The veteran was hospitalized at a VA facility from August to 
September 1958.  There were no complaints of, diagnosis of or 
treatment for any foot problems evidenced by the 
hospitalization records.  

A hospitalization summary for a period of hospitalization in 
February 1979 is associated with the claims file.  There were 
no complaints of, diagnosis of or treatment for any foot 
problems evidenced by the hospitalization records.  

The report of a September 1979 VA examination is of record.  
The veteran did not report any problems concerning his feet.  
Physical examination of the skin including examination of the 
appendages was reported to be negative.  A foot problem was 
not identified.  

A Correspondence Guide Worksheet dated in July 1988 included 
a notation that the veteran had ulcers on both feet.  

The veteran submitted service personnel records showing that 
he served with the 15th Airdrome Squadron as a motor vehicle 
driver.  

Several laymen affidavits were received at the RO in July 
1988.  Some of the affidavits were from fellow servicemen who 
reported that they had served with the veteran in the same 
unit during World War II.  Those affiants attested to the 
fact that they had knowledge the veteran had been 
hospitalized for tropical sores on the feet during active 
duty.  Another affiant attested to the fact that the veteran 
had tropical sores on his feet when he returned from active 
duty.  

The veteran submitted pictures, allegedly of the bottom of 
his feet, in July 1988.  

Associated with the claims file is a statement from J. M. C., 
M.D. dated in June 1988.  The physician reported that the 
veteran had recurrent vesicular dermatitis of the feet.  

By rating decision dated in August 1988, the RO denied the 
claim of entitlement to service connection for ulcers.  The 
veteran perfected an appeal of the denial of service 
connection.  

By decision dated in July 1989, the Board denied service 
connection for recurrent vesicular dermatitis of the feet.  
The Board determined that while the veteran was diagnosed 
with dermatophytosis in service, the first recorded post-
service treatment was more than 30 years after active duty.  
Without evidence showing continuity of symptomatology, the 
Board concluded that the dermatophytosis reported in service 
was acute and transitory.  

The evidence added to the record subsequent to the July 1989 
decision wherein the Board denied service connection for 
recurrent vesicular dermatitis of the feet is reported below.  

Associated with the claims file is a statement from G. R. W., 
M.D., dated in March 1995.  The physician had been treating 
the veteran since June 1991.  A foot problem was not 
reported.  

The report of an April 1995 VA joints examination is of 
record.  The veteran reported that he had had some skin 
ulcers on his legs during active duty.  A foot problem was 
not included as a diagnosis.  

A VA general medical examination was also conducted in April 
1995.  A foot disorder was not diagnosed.  

The veteran underwent a VA PTSD examination in September 
1996.  No pertinent abnormalities were reported by the 
veteran or diagnosed by the examiner.  

A VA social industrial survey was performed in August 1996.  
The veteran reported that he had problems working as a 
carpenter due to foot problems which had been present since 
active duty.  The bilateral foot disorder was described as 
tropical ulcers.  The feet were reported to go through a 
healing and breaking out cycle.  The ulcers did not heal 
under the surface of the foot and the veteran always had a 
certain level of pain in the feet.  

Lay statements from C. E. Y. are of record.  The affiant 
reported that he served with the veteran from 1943 to 1945.  
He remembered that the veteran had been hospitalized several 
times due to ulcers on the legs and bottom of the feet.  
Sores on the feet were present at the time of the veteran's 
discharge.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence complaints of chronic 
pain, numbness and tingling in the feet that had been present 
for years.  In April 1997, the veteran complained of swelling 
of the feet.  Physical examination revealed only trace edema 
in the lower extremities, mostly in the left ankle.  In June 
1997, he again sought treatment for swelling of the feet.  
The pertinent diagnosis was peripheral edema.  An August 1997 
record included an assessment of recurrent skin lesion but 
this lesion was located on the left ear.  In December 1997, 
he complained of right heel pain that prevented him from 
walking.  The assessment was no obvious abnormalities of the 
right heel.  The heel was tender to palpation.  There was a 
possibility of a heel spur.  

In August 1998, an assessment of chronic lower extremity pain 
with numbness and tingling of unknown etiology was made.  In 
September 1998, the veteran again sought treatment for foot 
pain.  He reported that he had had pain somewhere in his feet 
and ankles since active duty.  There was no history of 
prolonged foot exposure to wet or cold areas.  The assessment 
was that the veteran had foot and ankle pain which appeared 
to be multifactorial.  The symptomatology was consistent with 
plantar fasciitis on a chronic basis.  There was also a 
history of foot and ankle numbness and tingling and 
paresthesia that may have been the result of some 
hyperesthesia syndrome.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).




The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claim for service connection 
for a bilateral foot condition claimed as tropical ulcers, 
which the Board denied in a July 1989 decision.  When a claim 
is finally denied by the Board, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.   

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for a bilateral foot disorder claimed 
as tropical ulcers.  The Board's July 1989 decision found 
that service connection for what was diagnosed as recurrent 
vesicular dermatitis of the feet was not warranted because 
the evidence did not show that the skin condition treated 
during active duty was chronic.  The first recorded post-
service treatment for the feet was more than 30 years after 
discharge from active duty.  Accordingly, the issue at hand 
with respect to the prior denial is whether new evidence has 
been submitted to show that the bilateral foot disorder 
treated during service was a chronic disorder with current 
manifestations.  

The probative evidence added to the record since the July 
1989 decision does not show that the veteran has a bilateral 
foot disorder which has been linked to active duty.  The VA 
examination reports associated with the claims file 
subsequent to the Board's decision do not demonstrate the 
presence of a bilateral foot disorder.  

The statement from G. R. W., M.D. is new but not material.  
The physician reported that he had been treating the veteran 
since July 1991.  However, no foot disorder was reported.  

The VA outpatient treatment records associated with the 
claims file show that the veteran was receiving treatment for 
complaints of bilateral foot pain.  However, these records do 
not link a current bilateral foot disorder to active duty.  
Numerous physical examinations of the feet failed to result 
in a diagnosis of any tropical ulcers or other skin disease.  

The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate 
that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The lay statement from C. E. Y. is new but not material.  The 
affiant reported that the veteran had ulcers on the bottom of 
his feet during active duty.  This evidence does not show 
that the veteran currently has a bilateral foot disorder that 
was a result of active duty.  The evidence is also 
duplicative of the information included in the affidavits 
that were of record at the time of the July 1989 Board 
decision.  

In light of the foregoing, the Board finds that the probative 
evidence submitted to reopen the claim does not bear directly 
and substantially upon the specific matter under 
consideration.  The probative evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board finds that 
new and material evidence has not been submitted since the 
July 1989 denial to reopen the claim of entitlement to 
service connection for a bilateral foot disorder claimed as 
tropical ulcers.  38 C.F.R. § 3.156.

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet App 203, 206 (1999); Elkins v. West, 12 Vet App 209, 218-
19 (1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a skin disorder of the feet, claimed as tropical ulcers, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a skin disorder 
of the feet, claimed as tropical ulcers, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial rating in 
excess of 30 percent for PTSD.  Review of the claims file 
shows that on the most recent VA examination conducted in 
August 1998, chronic moderate PTSD with secondary depression 
was diagnosed.  However, the Board notes that on a VA 
outpatient treatment record dated in October 1998, a 
diagnosis of major depressive disorder was made.  The 
examiner doubted the presence of active PTSD.  In December 
1998, major depressive disorder was again included as a 
diagnosis.  The depression was attributed to worsening 
health, loss of income and increasing financial stress.  The 
most recent VA outpatient treatment record associated with 
the claims file is dated in January 1999.  This clinical 
record included the assessment of major depressive disorder 
versus mood disorder due to medication.  




In light of the conflicting evidence of record as to the 
exact diagnosis of the veteran's mental disorder, the Board 
finds a remand is required.  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim for increased compensation for his 
psychiatric disability was received prior to the effective 
date of the change in the criteria for rating mental 
disorders, his PTSD must be evaluated under both the old and 
the new rating criteria to determine which version is more 
favorable to the veteran.  Under the new regulations, if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and extent of 
severity of his PTSD.  The claims file, a 
copy of the previous and amended criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies must be conducted.  The 
examiner must identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner must specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner must offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  


During the course of the examination, the 
examiner must identify all of the 
symptoms or manifestations of PTSD.  In 
particular, the examiner must address the 
following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods.

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;




(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner must 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual For Mental Disorders, 
in relation to PTSD.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner must state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to engage in a 
substantially gainful occupation.  The 
examiner must express an opinion as to 
whether the veteran has been rendered 
unemployable due to PTSD.  

Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall V. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD with consideration of 
the previous and amended criteria for 
rating mental disorders, and apply those 
criteria more favorable to the veteran.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

